991 F.2d 790
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.IN RE:  Joshua Michael SAMSON, Petitioner.
No. 92-8117.
United States Court of Appeals,Fourth Circuit.
Submitted:  March 29, 1993Decided:  April 22, 1993

On Petition for Writ of Mandamus.
Joshua Michael Samson, Petitioner Pro Se.
DENIED.
Before LUTTIG, Circuit Judge, and BUTZNER and CHAPMAN, Senior Circuit Judges.
PER CURIAM:


1
Joshua Michael Samson brought this mandamus petition seeking an order directing the district court to act on Samson's 42 U.S.C. § 1983 (1988) action.  The district court's last significant action on Samson's § 1983 action was in December 1992.  Because there has not been undue delay in the district court, mandamus relief is not warranted.  Accordingly, although we grant permission to proceed in forma pauperis, we deny the petition.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

PETITION DENIED